UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22443 Partners Group Private Equity (Institutional TEI), LLC (Exact name of registrant as specified in charter) c/o Partners Group (USA) Inc. 1114 Avenue of the Americas, 37th Floor New York, NY 10036 (Address of principal executive offices) (Zip code) Brooks Lindberg, CCO 1114 Avenue of the Americas, 37th Floor New York, NY 10036 (Name and address of agent for service) registrant's telephone number, including area code: (212) 908-2600 Date of fiscal year end: March 31 Date of reporting period: March 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. REPORTS TO STOCKHOLDERS. The Report to Shareholders is attached herewith. PARTNERS GROUP PRIVATE EQUITY (INSTITUTIONAL TEI), LLC (a Delaware Limited Liability Company) Annual Report For the Year Ended March 31, 2013 (Including the Financial Statements of Partners Group Private Equity (Master Fund), LLC) Partners Group Private Equity (Institutional TEI), LLC (a Delaware Limited Liability Company) Table Of Contents For the Year Ended March 31, 2013 Report of Independent Registered Public Accounting Firm 1 Consolidated Statement of Assets, Liabilities and Members' Equity 2 Consolidated Statement of Operations 3 Consolidated Statements of Changes in Members' Equity 4 Consolidated Statement of Cash Flows 5 Consolidated Financial Highlights 6 Notes to Consolidated Financial Statements 7-11 Fund Management 12-13 Other Information 14-16 Financial Statements of Partners Group Private Equity (Master Fund), LLC Appendix I Partners Group Private Equity (Institutional TEI), LLC (a Delaware Limited Liability Company) Report of Independent Registered Public Accounting Firm For the Year Ended March 31, 2013 To the Board of Managers and Members of Partners Group Private Equity (Institutional TEI), LLC: In our opinion, the accompanying consolidated statement of assets, liabilities, and members’ equity, and the related consolidated statements of operations, of changes in members’ equity and of cash flows and the financial highlights present fairly, in all material respects, the financial position of Partners Group Private Equity (Institutional TEI), LLC (the “Fund”) at March 31, 2013, and the results of its operations, the changes in its members’ equity, its cash flows and the financial highlights for the period April 1, 2012 through March 31, 2013, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management; our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. May 30, 2013 1 Partners Group Private Equity (Institutional TEI), LLC (a Delaware Limited Liability Company) Consolidated Statement of Assets, Liabilities and Members’ Equity – March 31, 2013 Assets Investment in Partners Group Private Equity (Master Fund), LLC, at fair value (cost $11,037,204) $ Receivable for expense waivers Prepaid assets Total Assets $ Liabilities Professional fees payable $ Organizational fees payable Accounting and administration fees payable Custodian fees payable Withholding taxes payable Other expenses payable Total Liabilities $ Members' Equity $ Members' Equity consists of: Members' Equity Paid-in $ Accumulated net investment income Accumulated net realized gain on investments, forward foreign currency contracts and foreign currency translation Accumulated net unrealized appreciation on investments, forward foreign currency contracts and foreign currency translation Accumulated Adviser’s Incentive Allocation ) Total Members' Equity $ Number of Outstanding Units Net Asset Value per Unit $ The accompanying notes are an integral part of these Consolidated Financial Statements. 2 Partners Group Private Equity (Institutional TEI), LLC (a Delaware Limited Liability Company) Consolidated Statement of Operations – For the Year Ended March 31, 2013 Fund Investment Income $
